internal_revenue_service department of the treasury washington dc person to contact number release date index number telephone number refer reply to cc psi b1-plr-132970-03 date july legend x state year d1 dear this responds to your letter dated date submitted on behalf of x requesting relief for an inadvertent invalid election under sec_1362 of the internal_revenue_code facts x was formed under the laws of state during year x elected to be an s_corporation effective d1 on d1 x stock was held by trust trust was not a permissible s_corporation shareholder and therefore x’s s_corporation_election was invalid x represents that trust is qualified to make an electing_small_business_trust esbt election and will make the election if x is granted relief for the inadvertent invalid election x also represents that it filed form_1120s consistent with s_corporation status for all years involved in this request law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 or an organization cc psi b1-plr-132970-03 described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that a corporation shall be treated as an s_corporation during the period specified by the secretary if an election under sec_1362 was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of subsection d the secretary determines that the circumstances resulting in ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the terminating even steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period according to the legislative_history of sec_1362 - if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers for example if a corporation in good_faith determined that it had no earnings_and_profits but it is later determined on audit that its election terminated by reason of violating the passive_income test for three consecutive years because the corporation in fact did have accumulated earnings if the shareholders were to agree to treat the earnings as distributed and include the dividends in income it may be appropriate to waive the terminating events so that the election is treated as never terminated cc psi b1-plr-132970-03 likewise it may be appropriate to waive the terminating event when the one class of stock requirement was inadvertently breached but no tax_avoidance had resulted it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 conclusion based solely on the facts submitted and the representations set forth above we conclude that x’s subchapter_s_corporation election on d1 was an inadvertent invalid election within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d1 and thereafter provided that the beneficiary of trust files an esbt election with the appropriate service_center with a d1 effective date within days of the date of this ruling a copy of this letter must be attached to the esbt election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x’s qualifies to be an s_corporation or whether trust is an esbt within the meaning of sec_1361 this ruling is directly only to the taxpayer that requested it sec_6110 of the code provides that if may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer enclosures copy of this letter sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
